DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 and 14 are objected to because of the following informalities:  
Claim 3 recites the limitation "in one of working modes" [sic] in line 5. 
Claim 14 recites the limitation "in one of working modes" [sic] in line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-12, 16 and 19-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Dai et al. (US 2020/0412237 – IDS).
Claims 1, 2, 5, 6, 12, 16, 19 and 20; Dai et al. disclose a charging and discharging device, comprising: a transformer (191) comprising a primary winding (NP) and multiple secondary windings (NS12, NS2), which comprises at least a first secondary winding (NS12) and a second secondary winding (NS2); multiple ports (e.g. 101, 122, 124) electrically connected to the primary winding and the multiple secondary windings of the transformer, respectively, wherein the multiple ports at least comprise: a first port (101) electrically connected to the primary winding via a first conversion circuit (102/104); a second port (122) electrically connected to the first secondary winding via a second conversion circuit (112); and a third port (124) electrically connected to the second secondary winding via a third conversion circuit (141/142); and a first controllable switch (e.g. S7/S8, S9/S10) connected between the first conversion circuit and the primary winding (NP); wherein a voltage at the first port of the charging and discharging device is a first voltage (e.g. VIN), a voltage at the second port is a second voltage (e.g. RL1), and a voltage at the third port is a third voltage (e.g. RL2).
Claim 3; Dai et al. disclose one of a plurality of working modes: see figure 8; i.e. second unit is discharged to the first.
Claim 4; figure 9.
Claim 10; figure 4.
Claim 11; see figures 1 and 8.
Claim 18; pre-charges: figure 11 (1102).

Claim(s) 1-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Khaligh et al. (US 2018/0222333 – IDS).
Claims 1, 2, 5, 11, 12, 16 and 19; Khaligh et al. disclose a charging and discharging device, comprising: a transformer (EMIT) comprising a primary winding (W1) and multiple secondary windings (W2, W3), which comprises at least a first secondary winding (W2) and a second secondary winding (W3); multiple ports (e.g. 2062, 108, 114) electrically connected to the primary winding and the multiple secondary windings of the transformer, respectively, wherein the multiple ports at least comprise: a first port (2062) electrically connected to the primary winding via a first conversion circuit (20602); a second port (108) electrically connected to the first secondary winding via a second conversion circuit (e.g. S5/S6, C3/C4, Lr2, Cr2); and a third port (114) electrically connected to the second secondary winding via a third conversion circuit (e.g. S7/S8, S9/S10, C5/C6); and a first controllable switch (e.g. S7/S8, S9/S10) connected between the first conversion circuit and the primary winding (W1); wherein a voltage at the first port of the charging and discharging device is a first voltage (e.g. Vgrid), a voltage at the second port is a second voltage (e.g. HV Batt), and a voltage at the third port is a third voltage (e.g. LV Batt).
Claim 3; Khaligh et al. disclose one of a plurality of working modes: see e.g. figures 22 or 25; i.e. first unit charges the second.
Claim 4; e.g. figure 30.
Claims 6-9; figure 13.
Claim 13-15; e.g. paragraph [0102].
Claim 18; pre-charges: figure 28.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0103860 Kominami et al. disclose a power converter and battery charger circuit; US 2008/0198632 Takayanagi discloses a switching power supply unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/           Primary Examiner, Art Unit 2896                               9/22/2022